Citation Nr: 0310835	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation for a shortened penis 
with dysfunction as a result of treatment at a Department of 
Veterans Affairs medical facility in 1993, under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from June 1960 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In connection with his appeal, the veteran was afforded a 
hearing before a hearing officer at the RO in May 2002.  He 
was afforded a hearing before the undersigned Acting Veterans 
Law Judge in Washington, D.C. via videoconference in January 
2003.  A transcript of each of the hearings has been 
associated with the claims file.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development is warranted prior to consideration 
of his case.  

The record reflects that in October 1993 the veteran 
underwent surgical repair of ventral curvature of his penis 
in association with Peyronie's disease at a VA Medical 
Center.  The medical records indicate that the procedure 
scheduled to be performed was an excision of penile plaque.  
However, according to the operation report, a Nesbitt 
plication was performed, instead of an excision of penile 
plaque.  The Nesbitt plication resulted in a straightened, 
but shortened, penis.

VA outpatient treatment records, dated from April 1999 to 
December 1999, reflect the veteran's complaints of 
increasing difficulty in attaining erections and inadequate 
erections for purposes of completing sexual intercourse, 
since surgery in 1993.  The assessment was likely venous 
leak leading to erectile dysfunction.  

On VA examination in June 2002, the diagnosis was erectile 
dysfunction.  The examiner stated that without further 
studies and the veteran's old records, it was not possible 
to clearly determine the etiology of the veteran's erectile 
dysfunction.  The Board finds that the evidence of record is 
not adequate for making a determination in this matter.  

However, on May 1, 2003, just prior to initiation of the 
Board's evidentiary development, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO for further evidentiary 
development that includes obtaining VA and non-VA medical 
records and VA examination.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim, 
including the name(s), address(es) and 
date(s) of treatment of any private 
urologists or other physicians who treated 
him for complaints associated with his 
shortened penis.

2.	The RO should request all treatment 
records from any physician(s) identified 
by the veteran if the records are not 
already associated with the claims file.

3.	The RO should schedule the veteran for a 
VA examination with a specialist in 
urology.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All necessary tests and 
studies should be performed, either at a 
VA facility, if available and, if not, at 
an alternate facility.  All clinical 
findings should be reported in detail.  
(a) The examiner is requested to offer an 
opinion as to whether the veteran has 
additional disability of the penis that 
was not a necessary consequence of VA 
medical or surgical treatment rendered in 
1993.  (b) If such additional disability 
is found, an opinion should be provided as 
to whether it is at least as likely as not 
(i.e., at least a 50-50-probability) that 
the disability was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of the VA in 
providing treatment or by an event that 
was not reasonably foreseeable or whether 
such an etiology or relationship is less 
than likely (i.e., less than a 50-50 
probability).  (c) The examiner is 
specifically requested to provide an 
opinion as to whether any of the 
complications resulting from the VA 
surgery for Peyronie's disease, and in 
particular, a shortened penis and any 
current erectile dysfunction, were 
reasonably foreseeable.  A complete 
rationale for all opinions expressed 
should be provided.  The examiner is 
requested to indicate in the examination 
report if the claims file was available 
for review.

4.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination.

5.	Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a 
shortened penis with dysfunction.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the October 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




